IN THE COURT OF APPEALS OF IOWA

                                 No. 21-1300
                             Filed June 29, 2022


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

DEANTHONY ALLEN ECHOLS,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Scott County, Tom Reidel, Judge.



      A defendant challenges his prison sentence. AFFIRMED.



      Raya D. Dimitrova of Carr Law Firm, P.L.C., Des Moines, for appellant.

      Thomas J. Miller, Attorney General, and Linda J. Hines, Assistant Attorney

General, for appellee.



      Considered by Vaitheswaran, P.J., and Tabor and Badding, JJ.
                                         2


TABOR, Judge.

       The sentencing court considered Deanthony Echols’s disrespect toward his

childrens’ mothers “very disturbing.”    Echols pleaded guilty to two counts of

domestic abuse assault and harassment in the first degree. The court sentenced

Echols to a prison term not to exceed two years. He now claims the court abused

its discretion in not granting probation. Because the court weighed many factors,

including the need to deter future violence against the two victims, we find a proper

exercise of discretion and affirm the sentence.

       I.     Facts and Prior Procedures

       Twenty-four-year-old Echols has a child in common with both P.D. and S.R.

In separate incidents, Echols committed acts of aggression against both women.

       In May 2020, Echols confronted S.R. at her home, bludgeoned her car, bit

her neck, and struck her with a chair. The State charged Echols with domestic

abuse assault with a weapon.1

       Then in September, Echols messaged P.D: “I’m just coming to your house

to kill you.” After P.D. contacted police, the State charged Echols with harassment

in the first degree. And there is more.2 One month later, Echols showed up at

P.D.’s home “purportedly to retrieve items belonging to him.” According to the




1 The State also charged Echols with criminal mischief in the second degree but
dismissed that charge as part of the plea agreement.
2 The State also brought charges for two other incidents. First, Echols allegedly

tackled and strangled P.D., leading to a charge of domestic abuse assault
impeding air or blood flow causing bodily injury. Next, he attacked P.D. in her bed,
leading to a charge of burglary in the first degree. The State dismissed both those
charges as part of the plea agreement.
                                          3


minutes of testimony, while there, he struck P.D. in the face, causing a laceration.

The State charged Echols with domestic abuse assault causing bodily injury.3

      In all, Echols faced seven charges stemming from his criminal acts directed

at S.R. and P.D. The State and Echols reached a plea agreement. The State

dismissed four counts, and Echols pleaded guilty to three offenses: (1) domestic

abuse assault with a weapon, (2) domestic abuse assault causing bodily injury,

and (3) harassment in the first degree.

      At the sentencing hearing, Echols asked the court for two days of credited

jail time, minimum fines, and work release. As part of the plea agreement, the

State did not recommend a particular sentence.

      Even without the State’s recommendation, Echols’s mistreatment of these

victims disturbed the court. The court reasoned:

      We have two counts, two different cases, both involving domestic
      abuse, and they each involve different victims. . . . [Y]ou don’t seem
      to understand that when you’re in a relationship, that is a person the
      legislature has deemed to require be worthy of additional protections,
      and that that should be the case. I understand that you have had a
      certain relationship with both of these women at different times, and
      they probably have a greater right to expect you to treat them more
      respectfully than what you have done.

Given those circumstances, the court did not find probation to be an appropriate

sentence. So the court sentenced Echols to two indeterminate two-year prison

terms, to run concurrently. It challenged Echols to become a better parent:

      If you want to continue to be a person who perpetrates domestic
      violence and be in and out of jail or prison for the remainder of your
      life, or if you want to be a good father and a good significant other to
      whomever you’re in a relationship with. Ultimately, that decision will
      be yours.

3The State also charged Echols with theft in the fourth degree but dismissed the
charge as part of the plea agreement.
                                         4


       Echols now appeals his sentence. He “bears the burden of establishing

‘good cause’ to pursue an appeal of [his] conviction based on a guilty plea.” State

v. Damme, 944 N.W.2d 98, 104 (Iowa 2020). Good cause exists when a defendant

appeals the sentence rather than the guilty plea. Id. at 105.

       II.    Standard of Review

       We review Echols’s sentence for an abuse of discretion. See id. at 103.

We will find an abuse if the court exercises its discretion on grounds clearly

untenable or to an extent clearly unreasonable. State v. Evans, 672 N.W.2d 328,

331 (Iowa 2003). Unless the court fails to exercise its discretion or considers

inappropriate matters, we rarely find abuse. State v. Pappas, 337 N.W.2d 490,

494 (Iowa 1983). In other words, we entertain a strong presumption in favor of the

sentencing court’s decision. Id. Echols bears the “heavy” burden of overcoming

this presumption. See id.

       III.   Analysis

       A sentencing court must examine “all pertinent information” and then

determine an authorized sentence providing the “maximum opportunity for the

rehabilitation of the defendant, and for the protection of the community from further

offenses by the defendant and others.” Iowa Code § 901.5 (2020). It should

consider the societal goals for sentencing a criminal offender, like rehabilitation

and community protection. State v. Formaro, 638 N.W.2d 720, 724 (Iowa 2002).

And it must consider an offender’s age, chances of reform, employment status,

family circumstances, character and propensity, the nature of the offense,

attending circumstances, and other relevant factors. Id. at 725.
                                         5


       Echols claims that the sentencing court relied on the nature of his offenses

at the expense of other necessary factors. See State v. Dvorksy, 322 N.W.2d 62,

67 (Iowa 1982). He contends that rather than weigh all the factors, the court

focused on the disrespect of the victims underlying the domestic abuse assaults

and relied on boilerplate statements for the remaining considerations.

       We disagree with Echols’s contentions. The sentencing court weighed the

necessary factors when sentencing Echols. For instance, the court acknowledged

Echols’s age, just not as a mitigating circumstance. That is, the court told Echols

that he was old enough to behave better: “You’re 24 years old. You should know

that violence of this type is inappropriate.” The court also noted that the offenses

“each involve different victims.”   Those attending circumstances were proper

considerations. See State v. Millsap, 704 N.W.2d 426, 435 (Iowa 2005) (“The

existence of two victims is clearly a circumstance of the crime.”).

       True, the offenses’ disrespectful natures disturbed the sentencing court.

And in that vein, the court found a prison term necessary to “deter this type of

conduct in the future.” But “[p]art of the court’s sentencing responsibility was to

determine whether its sentence would deter defendant from future offenses.” See

State v. Wright, 340 N.W.2d 590, 594 (Iowa 1983). The court did not abuse its

discretion in highlighting the nature of the offense and attending circumstances. A

court need not mention each sentencing factor it considered. State v. Bradley,

No. 21-1149, 2022 WL 1488545, at *2 (Iowa Ct. App. May 11, 2022) (citing State

v. Boltz, 542 N.W.2d 9, 11 (Iowa Ct. App. 1995)). Resentencing is not necessary.

       AFFIRMED.